     Case 1:20-cv-01692-AKK-JHE Document 18 Filed 04/15/21 Page 1 of 1                   FILED
                                                                                2021 Apr-15 AM 10:25
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION
ROBERT KEITH CATCHINGS,                    )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No. 1:20-cv-01692-AKK-JHE
                                           )
STATE OF ALABAMA, et al.,                  )
                                           )
       Respondents.                        )

                               FINAL JUDGMENT
      In accordance with the accompanying Memorandum Opinion and with Rule

58 of the Federal Rules of Civil Procedure, the petition for a writ of habeas corpus

is DENIED and DISMISSED WITHOUT PREJUDICE. A certificate of

appealability is DENIED.

      The parties shall bear their respective costs.

      DONE the 15th day of April, 2021.


                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE
